Citation Nr: 0425681	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain, currently evaluated as 20 percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
residuals of a left ankle cuboid fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has alleged that his service-connected mechanical 
low back pain should be evaluated as greater than 20 percent 
disabling.  At the time of a May 2004 hearing, the veteran 
testified before the undersigned that a recent Magnetic 
Resonance Imaging examination revealed degenerative changes 
in the spine which were not noted prior.  He also opined that 
he was having problems with his sciatic nerve as a result of 
compression in his spine.  He testified that the disability 
was significantly more disabling than it was five years 
prior.  The veteran also testified that there was evidence of 
arthritis in his left ankle which was not present at the time 
of the last VA examination.  In a January 2004 statement, the 
veteran's representative alleged that the veteran's 
disability picture had increased since it was last evaluated.  
The United States Court of Appeals for Veterans Claims has 
held that where the evidence does not adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
The Board finds the veteran should be afforded new VA 
examinations to determine the current nature and extent of 
disability associated with the service-connected mechanical 
low back pain and residuals of a fracture of the left ankle 
cuboid.  

The Board notes the last time the service-connected 
disabilities were evaluated for compensation purposes was in 
September 2000.  A review of this examination report reveals, 
however, that the information it contains is insufficient for 
ratings purposes.  The report of the left ankle examination 
included range of motion testing but there was no opinion as 
to how pain on use or during flares of pain affects the 
motion of the joint.  The report of the back examination 
indicated that the veteran experienced pain on motion but 
this pain was not quantified.  The Court has held that when a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes that both the service-
connected back disability and the service-connected left 
ankle disability can be evaluated based solely on limitation 
of motion under Diagnostic Codes 5292 and 5271, respectively.  
The veteran's representative also argued that the service-
connected disabilities should be evaluated for pain on use or 
during flares.  

In light of the above discussion, it is opinion of the Board 
that contemporaneous and thorough VA examinations would be of 
assistance to the Board in clarifying the nature of the 
appellant's service connected disabilities and would be 
instructive with regard to the appropriate disposition of the 
issue submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67  Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September  23, 2002); and 68 Fed. Reg. 
51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  
The veteran has not been provided notice of this regulatory 
change nor has the RO adjudicated the back claim under the 
new criteria.  The claim must be remanded so that such action 
may be completed by the RO prior to the Board's review.  

Accordingly, this case is REMANDED for further development:

1.  The RO must review the claims files and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No.  106-475, 
114 Stat. 2096 (2000), is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159 
(2003), are fully complied with and 
satisfied.  Particular attention is drawn to 
the requirement to inform the veteran of the 
changes to the regulations pertinent to the 
evaluation of disabilities of the spine.   

2.  The veteran should be afforded VA 
examination(s) to determine the nature 
and severity of the service-connected 
mechanical low back pain and residuals of 
the fracture of the left ankle cuboid 
bone.  The claims folder, and a copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations.  For the lower back 
disorder, the previous and revised 
criteria for evaluation of back 
disabilities must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the mechanical low back 
pain and residuals of the fracture of the 
left ankle cuboid bone in light of the  
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  All necessary tests and studies 
should be conducted.  Detailed reasons 
and bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the claims files and re-adjudicate 
the veteran's claims.  When reviewing the 
back claim, the RO should evaluate the 
claim under the former and current rating 
criteria.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   


The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




